             Case 1:19-cv-03252-SAG Document 44 Filed 02/09/21 Page 1 of 2

                                    UNITED STATES DISTRICT COURT
                                        DISTRICT OF MARYLAND

          CHAMBERS OF                                                           101 WEST LOMBARD STREET
    STEPHANIE A. GALLAGHER                                                     BALTIMORE, MARYLAND 21201
  UNITED STATES DISTRICT JUDGE                                                        (410) 962-7780
MDD_SAGchambers@mdd.uscourts.gov




                                                          February 8, 2021


    LETTER ORDER

           RE:      Ramirez v. 316 Charles, LLC, et al.
                    Civil Case No. SAG-19-3252

    Dear Counsel:

           I have considered the Motions to Alter or Amend Judgment, ECF 34 and ECF 35, filed by
    Haluk Kantar and 9400 Snowden River, LLC (collectively, “Defendants”) and Plaintiff’s
    Opposition, ECF 36. Defendants have not filed a Reply, and their deadline has elapsed. No
    hearing is necessary. See Loc. R. 105.6 (D. Md. 2018). For the reasons set forth herein, the
    motions are DENIED.

            Defendants seek to amend the judgment pursuant to Federal Rule of Civil Procedure
    59(e). A Rule 59(e) motion may be meritorious only if (1) “there has been an intervening change
    of controlling law,” (2) “new evidence has become available,” or (3) there is a need to correct a
    clear error or prevent manifest injustice.” Robinson v. Wix Filtration Corp. LLC, 599 F.3d 403,
    411 (4th Cir. 2010); Broadvox-CLEC, LLC v. AT & T Corp., 98 F. Supp. 3d 839, 850 (D. Md.
    2015). Defendants’ motions fail to raise any of these issues. Instead, they note the Maryland state
    minimum wage for the time period at issue in the case and ask the Court to alter its calculation of
    overtime wages owed to Plaintiff based on the minimum wage. ECF 34; ECF 35. Doing so,
    however, is contrary to the clear direction of the Fair Labor Standards Act and Maryland state law
    equivalent. The statutes dictate that overtime pay must be calculated based on the employee’s
    regular rate of pay, not an applicable minimum wage. See 29 U.S.C. § 207(a)(1) (stating an
    employee must be paid overtime “at a rate not less than one and one-half times the regular rate at
    which he is employed”); Md. Code, Lab. & Empl. § 3-415(a) (“[E]ach employer shall pay an
    overtime wage of at least 1.5 times the usual hourly wage . . . .”). If the regular rate exceeds the
    minimum wage, as Plaintiff’s did in this case, the employee is still owed one and one-half times
    the regular rate of pay. See 29 C.F.R. § 778.107 (“If the employee’s regular rate of pay is higher
    than the statutory minimum, his overtime compensation must be computed at a rate not less than
    one and one-half times such higher rate.”); see also McComb v. Norris, 177 F.2d 357, 359 (4th
    Cir. 1949) (“The court below was in error in its conclusion that for overtime the Act required [the
    employer] to pay merely one and one-half the minimum wage . . . the Act requires the employer
    to pay for overtime one and one-half the regular wage of the employee, when this regular wage
    exceeds the minimum prescribed by the Act.”); Mumbower v. Callicott, 526 F.2d 1183 (8th Cir.
    1975) (noting the statute “has been uniformly interpreted to require the fifty percent overtime
    premium to be added to the actual wage paid, not the statutory minimum wage”).
         Case 1:19-cv-03252-SAG Document 44 Filed 02/09/21 Page 2 of 2
Ramirez v. 316 Charles, LLC, et al.
Civil Case No. SAG-19-3252
February 8, 2021
Page 2


       Because the Court correctly calculated Plaintiff’s overtime wages in its initial judgment,
Defendants’ Motions to Alter or Amend, ECF 34 and ECF 35, are DENIED. Despite the informal
nature of this letter, it is an Order of the Court and will be docketed as such. Plaintiff’s pending
motion for attorneys’ fees and costs, ECF 37, will be adjudicated separately.

                                                     Sincerely yours,

                                                          /s/

                                                     Stephanie A. Gallagher
                                                     United States District Judge
